UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-7221


DARRELL DEVON HUNTER,

                                                Plaintiff - Appellant,

             versus


R. C. TURNER, DHO; SERGEANT HORN; OFFICER
GLENN; TIM RILEY, Warden; BROCK; OFFICER
GRANT, IGC; HERB JOHNS; OFFICER RICE; OFFICER
BISHOP;   W.   CALHOUN,   Sergeant;  SERGEANT
JOHNSON; OFFICER CAMPBELL; SERGEANT DAVIS;
OFFICER GOSSETT; CAPTAIN ALEXANDER; DAVID
CAMPBELL, Officer, B1 Shift; K. DAVIS,
Sergeant, B2 night shift,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (0:06-cv-03406)


Submitted:    January 17, 2008               Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Devon Hunter, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, Sumter, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Devon Hunter appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                       The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).         The magistrate judge recommended

that relief be denied and advised Hunter that failure to file

timely specific objections to this recommendation could waive

appellate   review    of   a   district       court   order    based    upon   the

recommendation.    Despite     this    warning,       Hunter   failed    to    file

specific objections to the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.               Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Hunter has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -